                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED COALS, INC.

           Plaintiff,

     v.                          Civil Action No.:   1:19-cv-95
                                           (Kleeh)

ATTIJARIWAFA BANK,

           Defendant.


          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
                    MOTION TO DISMISS [ECF NO. 4]


     Pending before the Court is Defendant Attijariwafa Bank’s

Motion to Dismiss and Notice Pursuant to Rule 44.1 of the Federal

Rules of Civil Procedure.     The issues have been fully briefed and

the matter is ripe for decision. For the reasons discussed herein,

the Court DENIES the motion.

                        I.    PROCEDURAL HISTORY

     Plaintiff filed this action in the Circuit Court of Harrison

County, West Virginia on November 5, 2018.         ECF No. 1-1 at 19.

Its Complaint alleges two causes of action:        breach of contract

and promissory estoppel.     Id. at ¶¶104-113 and 114-123.    Defendant

removed the matter to the United States District Court for the

Northern District of West Virginia on April 24, 2019.        ECF No. 1.

This Court entered its First Order and Notice establishing certain

deadlines on April 30, 2019.      ECF No. 2.   By the parties’ joint
United Coals v. Attijariwafa Bank             Civil Action No. 1:19-CV-95

    MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


motion, the Court stayed those deadlines.        ECF No. 11.   Defendant

filed its Motion to Dismiss on jurisdictional grounds on May 17,

2019.    ECF No. 4.     Plaintiff responded in opposition and Defendant

filed its reply brief on June 28, 2019.       ECF Nos. 15 and 20.    This

Court entered its Order denying the Motion to Dismiss on March 30,

2020.     ECF No. 32.    This Memorandum Opinion now follows outlining

the Court’s analysis in detail.

                           II.   FACTUAL BACKGROUND

        According to the Complaint, 1 Plaintiff United Coals, Inc.

(“United”) had interest in establishing a business relationship

with the Electricity Branch of the Moroccan National Office of

Electricity and Drinking Water (“ONEE”).        ECF No. 1-1 at ¶6.     To

that end, United appointed a registered agent in Morocco, Richard

G. Leon (“Leon”).         Id. at ¶2.     Leon was initially appointed

United’s agent around October 10, 2013. See Declaration of Jeffrey

A. Goldizen, ECF No. 15-1, at ¶5.        He was United’s only agent in

Morocco.      Id.     United also initiated contact and a business

relationship with Defendant Attijariwafa Bank (“the Bank”).




1 The Court is mindful of the burdens applicable to a Rule 12(b)(2)
motion.   “In deciding whether the plaintiff has proved a prima
facie case of personal jurisdiction, the district court must draw
all reasonable inferences arising from the proof, and resolve all
factual disputes, in the plaintiff's favor.”      See Mylan Labs.,
Inc. v. Akzo, N.V., 2 F.3d 56, 60 (4th Cir. 1993)(citations
omitted).


                                     2
United Coals v. Attijariwafa Bank           Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


     A non-addressed letter announcing Leon’s agency was provided

to the Bank. Id. Of note, that letter indicates Leon was appointed

United’s sole representative with respect to “(i) procuring debt

or equity capital from banks or other sources from the country of

Morocco, (ii) procuring coal purchase contracts from the country

of Morocco and (iii) pursuing such other business activities and

ventures as may benefit United Coals, Inc.”       Id. at Ex. 1.    The

same letter notes Leon was appointed by “United Coals, Inc., West

Virginia, USA.”   Id.

     Specific notice of Leon’s agency was provided to the Bank in

a letter addressed to Mr. Mohammed Kamal ED-DAHABI dated December

30, 2013.   Id. at ¶7 and Ex. 2.        That same letter outlines the

contracts United secured with ONEE and requests the Bank open an

account for United to handle the two transactions.       Id. at Ex. 2.

United was specific that the account would be used to manage the

letter of credit with ONEE and must be able to send and receive

international wire transfers both to and from the United States of

America.    Id.   The letter, authored by Goldizen, was sent on

United’s letterhead noting its Clarksburg, West Virginia location

and was notarized by a West Virginia notary public.       Id.

     United alleges it contracted with ONEE to ship coal to ONEE

at the Port of Casablanca, Morocco.      Id. at ¶6-8.   Those shipments

were covered by two different contracts, ONEE Contract No. 415 and


                                    3
United Coals v. Attijariwafa Bank               Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


ONEE Contract No. 425.        ECF No. 1-1 at ¶6.     Contract No. 415 was

for a shipment of 192,000 metric tons of steam coal in six cargoes

while Contact No. 425 called for 96,000 metric tons of steam coal

delivered   to   the   Port   of   Casablanca   in   three   cargoes.      Id.

Together, the ONEE contracts had a gross value of $26,784,000 to

United.   ECF No. 15-1, at ¶4.

     ONEE agreed to pay United through irrevocable documentary

credit at a prime bank in favor of United.            EFC No. 1-1 at ¶10.

Initially, as of December 30, 2013, United expected ONEE to apply

to the Bank for issuance of the letters of credit pursuant to the

terms of Contract No. 415 and Contract No. 425.              Id. at ¶11.    In

the December 30, 2013 letter described above, United opened an

account with Defendant Attijariwafa Bank to accept and distribute

wire transfers and manage its Line of Credit with ONEE.           ONEE later

decided to have a different bank issue the required letters of

credit.   Id. at ¶13.

     Plaintiff intended to fulfill its coal shipment obligations

to ONEE with coal purchased from Emerald International Corporation

(“Emerald”), a Kentucky-based coal company.           Id. at ¶¶23-24.      The

coal was located near New Orleans, Louisiana and was to be shipped

directly from the state of Louisiana to a Casablanca, Morocco port.

Id. at ¶14.      Prior to entering into any contractual relationship

with Emerald, United arranged for transport of the coal with a


                                      4
United Coals v. Attijariwafa Bank               Civil Action No. 1:19-CV-95

    MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


Bahamas-based broker, Agriculture & Energy Carriers, Ltd.              Id.

Eventually, the M/V Mardinik vessel was designated to transport

the coal.     That vessel was based at Myrtle Grove, Louisiana.        Id.

at ¶¶14-18.

        United opened its account, 0541 R 000428033, with the Bank’s

Casablanca, Morocco branch.       Id. at ¶34.    United alleges at least

one agreement was in place between it and the Bank with respect to

that account.      Declaration of James L. Marketos, ECF No. 15-2 at

¶¶5-7 and Ex. 1. 2

        The Complaint alleges a number of transactions and events

related to United’s claims against the Bank.         Specifically, United

alleges the Bank repeatedly promised to provide letters of credit

to support United in its efforts to perform its obligations under

the ONEE contracts.        ECF No. 1-1 at ¶¶55, 62 and 80.          United

further alleges it took action or refrained from acting in reliance

on the Bank’s promises.      Id. at ¶57.    United alleges its reliance

on the Bank caused it financial harm as the Bank allegedly never

fulfilled its promises.        Id. at ¶¶68, 71, 72 and 79.          United

further alleges communications between the Bank and Leon, United’s

authorized Moroccan agent.       Id. at ¶25; ECF No. 15-1 at ¶14.       In


2 Two other documents apparently bear Goldizen’s signature and may
be agreements between United and the Bank. Id. at ¶¶8-9. Those
agreements are related to the same transactional relationship made
subject of the Complaint.


                                     5
United Coals v. Attijariwafa Bank                 Civil Action No. 1:19-CV-95

    MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


its response to the pending motion, United also identifies five

(5) communications it alleges were direct from the Bank to Jeffrey

A.    Goldizen,    United’s   West   Virginia-based      President   and   sole

shareholder:

        1. April 9, 2014 email 3 forwarding proof of payment of a Bank

          fee (ECF No. 15-1 at ¶15);

        2. April 10, 2014 email regarding issuance of a letter of

          credit (Id.);

        3. April 28, 2014 letter advising of a letter of credit (Id.);

        4. April   28,   2014   email       forwarding    acknowledgment    of

          Plaintiff’s order to wire funds to Emerald (Id.); and,

        5. April 30, 2014 email forwarding a letter (15-1 at ¶15).

There were numerous communications with United’s agent in Morocco

however. 4    Id. at ¶14; see also Compl.        Goldizen states Leon kept

him “regularly abreast of such communications.”             Id.



3 One of the email addresses listed on these communications,
presumably Goldizen’s email address, is jeff@golddiggerswv.com.
It is unclear if the Bank’s officials were aware of the
significance of the “wv” portion of that email address; however,
it certainly indicates, again, United’s location and base of
operations was not a secret.
4
  The century-old principles of agency mandate that such
communications be considered made to United as a matter of law.
See Syl. Pt. 1, Buckeye Saw Mfg. Co. v. Rutherford, 64 S.E. 444
(W. Va. 1909) (“Notice to an agent in the course of his employment
in relation to a matter within the scope of his authority is



                                        6
United Coals v. Attijariwafa Bank               Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


                        III. APPLICABLE STANDARD

     When a federal court's personal jurisdiction is challenged

under Federal Rule of Civil Procedure 12(b)(2), it is ultimately

the plaintiff's burden to prove that jurisdiction exists by a

preponderance of the evidence.       See Carefirst of Maryland, Inc. v.

Carefirst Pregnancy Centers, Inc., 334 F.3d 390, 396 (4th Cir.

2003) (citation omitted); see also Clark v. Milam, 830 F.Supp.

316, 318-19 (S.D.W. Va. 1993).           When the court addresses the

jurisdictional question “on the basis only of motion papers,

supporting legal memoranda and the relevant allegations of a

complaint, the burden on the plaintiff is simply to make a prima

facie showing of a sufficient jurisdictional basis to survive the

jurisdictional challenge.”       New Wellington Financial Corp. v.

Flagship Resort Development Corp., 416 F.3d 290, 294 (4th Cir.

2005). A plaintiff’s burden is not considered particularly heavy.

See Stand Energy Corp. v. Columbia Gas Transmission Corp., Docket

No. 2:04-CV-0867, 2005 WL 1926639, at *2 (S.D.W. Va. August 8,

2005) (citing 5A Charles A. Wright & Arthur R. Miller, Federal

Practice   and   Procedure   §1351   (1990)).      “Mere   allegations   of

personal jurisdiction are sufficient for a party to make a prima




notice to his principal, whether he communicates his knowledge to
his principal or not.”).



                                     7
United Coals v. Attijariwafa Bank               Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


facie showing.”       Clark, 830 F. Supp. at 319 (internal quotations

and citations omitted).        “In determining whether the plaintiff has

made the requisite showing, the court must construe all relevant

allegations of the pleadings and draw all reasonable inference in

favor of the existence of jurisdiction.”            Carefirst, 334 F.3d at

396.

       Two conditions must be satisfied for a district court to

assert personal jurisdiction over a non-resident defendant: (1) a

state long-arm jurisdiction statute must authorize jurisdiction

over the non-resident defendant; and (2) the court's exercise of

personal jurisdiction over the nonresident defendant must “comport

with the Due Process Clause.”         Mylan Lab, Inc., 2 F.3d at 59–60.

Because “the West Virginia long-arm statute is coextensive with

the full reach of due process, it is [sometimes] unnecessary ...

to go through the normal two-step formula for determining the

existence of personal jurisdiction.”          In re Celotex Corp. v. Rapid

Am.    Corp.,   124   F.3d   619,   627–28   (4th   Cir.   1997)    (citation

omitted); see also York v. Property and Casualty Ins. Co. of

Hartford, No. 2:12cv06582, 2013 WL 5504435 (S.D.W. Va. Oct. 3,

2013) (“[T]he statutory inquiry merges with the constitutional

inquiry,    and   the    two    inquires     essentially   become    one.”).

Therefore, the court's inquiry primarily focuses on whether the




                                      8
United Coals v. Attijariwafa Bank                  Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


exercise of personal jurisdiction over the non-resident defendant

is consistent with the Due Process Clause.

      It   is     well   established   that   the       exercise     of   personal

jurisdiction over the non-resident defendant is consistent with

the Due Process Clause “if the defendant has sufficient ‘minimum

contacts’ with the forum such that requiring the defendant to

defend its interests in the forum does not ‘offend traditional

notions of fair play and substantial justice.’”                    International

Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).               When assessing

the    “minimum     contacts,”    courts   should       consider     whether   the

defendant's contacts with the forum also provide the basis for the

suit. Carefirst, 334 F.3d at 397.

      If the defendant's contact with the forum state provides the

basis for the suit, courts may exercise what is known as “specific

jurisdiction.” Id.        To determine whether specific jurisdiction

exists, the Court should consider the following: “(1) the extent

to which the defendant has purposefully availed itself of the

privilege of conducting activities in the state; (2) whether the

plaintiff's claims arise out of those activities directed at the

state; and (3) whether the exercise of personal jurisdiction would

be    constitutionally       ‘reasonable.’”       Id.     If   the    defendant's

contact with the forum state does not provide the basis for the

suit,       a        court       may       only         exercise          “general


                                       9
United Coals v. Attijariwafa Bank             Civil Action No. 1:19-CV-95

    MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


jurisdiction.”      Id.   General    jurisdiction   is   appropriate   only

where the defendant's contacts with the forum are “continuous and

systematic.”     Helicopteros Nacionales de Colombia, S.A. v. Hall,

466 U.S. 408, 415 (1984). 5

                               IV.   DISCUSSION

        A. Long-Arm Statute

        Defendant contends Plaintiff cannot satisfy either of the two

prongs required in this analysis.           With respect to the West

Virginia long-arm statute initially, the Court disagrees.          W. Va.

Code §56-3-33 provides that a party may be served process in the

State of West Virginia if it transacts any business in the state.

That term is not defined in that section of code; however, W. Va.

Code §31-D-1501, part of the West Virginia Business Corporation

Act, provides:

             (d) A foreign corporation is deemed to be
             transacting business in this state if:
             (1) The corporation makes a contract to be
             performed, in whole or in part, by any party
             thereto in this state;
             (2) The corporation commits a tort, in whole
             or in part, in this state; or
             (3) The corporation manufactures, sells,
             offers for sale or supplies any product in a
             defective condition and that product causes
             injury to any person or property within this
             state notwithstanding the fact that the

5 No allegation of general jurisdiction is made here and the Court
finds, based on the record before it, that no continuous or
systematic contacts exist.    Thus, the court will only consider
whether it has specific jurisdiction in this case.


                                     10
United Coals v. Attijariwafa Bank           Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


          corporation had no agents, servants or
          employees or contacts within this state at the
          time of the injury.

W. Va. Code §31D-15-1501(d)(1) (emphasis added).       United and the

Bank allegedly entered into an “Account Agreement” and are the

only parties to that agreement.      See ECF No. 15-2 at ¶¶5-7 and Ex.

1.   At a minimum, that agreement implicated action by United, a

party to the contract, that would take place, in whole or in part,

in West Virginia.     Thus, the West Virginia long-arm statute is

satisfied.

     B.   Due Process

          1.    Purposeful Availment

     Of course, that does not end the inquiry.        As noted, there

must be a sufficient basis for this Court to exercise jurisdiction

to satisfy the Bank’s Due Process rights.        Under Carefirst, the

Court must first consider whether the Bank purposefully availed

itself of jurisdiction in the state of West Virginia.          Several

factors can carry Plaintiff’s burden on this issue; however, many

of those are not present here.       The Fourth Circuit has explained

as follows:

          In the business context, these factors
          include, but are not limited to:
          • whether the defendant maintains offices or
          agents in the forum state, see McGee v. Int'l
          Life Ins. Co., 355 U.S. 220, 221, 78 S.Ct.
          199, 2 L.Ed.2d 223 (1957);



                                    11
United Coals v. Attijariwafa Bank             Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


           • whether the defendant owns property in the
           forum state, see Base Metal Trading, Ltd. v.
           OJSC, 283 F.3d 208, 213 (4th Cir.2002);
           • whether the defendant reached into the forum
           state      to      solicit      or      initiate
           business, see McGee, 355 U.S. at 221, 78 S.Ct.
           199; Burger King, 471 U.S. at 475–76, 105
           S.Ct. 2174;
           • whether the defendant deliberately engaged
           in    significant    or    long-term    business
           activities in the forum state, see Burger
           King, 471 U.S. at 475–76, 481, 105 S.Ct. 2174;
           • whether the parties contractually agreed
           that the law of the forum state would govern
           disputes, see Burger King, 471 U.S. at 481–
           82, 105 S.Ct. 2174;
           • whether the defendant made in-person contact
           with the resident of the forum in the forum
           state        regarding        the       business
           relationship, see Hirschkop & Grad, P.C. v.
           Robinson, 757 F.2d 1499, 1503 (4th Cir. 1985);
           • the nature, quality and extent of the
           parties' communications about the business
           being transacted, see English & Smith, 901
           F.2d at 39; and
           • whether the performance of contractual
           duties     was    to     occur     within    the
           forum, see Peanut Corp. of Am. v. Hollywood
           Brands, Inc., 696 F.2d 311, 314 (4th Cir.
           1982).

Consulting Engineers Corp. v. Geometric Ltd., 561 F.3d 273, 278

(4th   Cir.   2009).    The   Fourth     Circuit   has   observed   “[t]he

purposeful-availment test is flexible, and our analysis proceeds

on a case-by-case basis.”       Tire Eng'g & Distribution, LLC v.

Shandong Linglong Rubber Co., 682 F.3d 292, 302 (4th Cir. 2012).

       United concedes the Bank has never operated in the state of

West Virginia, had employees here or visited the state.                The



                                    12
United Coals v. Attijariwafa Bank               Civil Action No. 1:19-CV-95

    MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


parties’ agreement did not choose to apply West Virginia law.

Plaintiff itself admits that it – not the Bank - initiated the

business relationship at issue. 6          The length of the relationship

is also relevant.     All of these factors counsels against a finding

that jurisdiction lies in this case; however, while significant,

the Fourth Circuit has not found these factors to be dispositive

or even more significant than other factors. Nor are these factors

the exclusive universe to be considered.           See, e.g., Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985) (noting it is an

“inescapable fact of modern commercial life that a substantial

amount     of   business    is   transacted   solely   by   mail   and   wire

communications across state lines, thus obviating the need for

physical presence within a State in which business is conducted.”).

        The Bank argues the only two factors which may form the basis

of a jurisdictional finding are (1) “the nature, quality and extent

of the parties’ communication about the business being transacted”

and (2) “whether the performance of contractual duties was to occur

within the forum.”         While that may be true, those factors can be



6This is certainly not dispositive. “A prospective defendant need
not initiate the relevant ‘minimum contacts’ to be regarded as
purposefully availing himself of the privileges of conducting
activity in the forum state.” Christian Sci. Bd. of Directors of
First Church of Christ, Scientist v. Nolan, 259 F.3d 209, 216 (4th
Cir. 2001).



                                      13
United Coals v. Attijariwafa Bank                 Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


sufficient to satisfy this prong of the minimum contacts standard.

Based on the record provided and considering the minimal burden

Plaintiff must carry, the Court finds Plaintiff has made a prima

facie showing on purposeful availment.

     The Bank focuses on the five contacts made directly with

United here in West Virginia.          The Bank’s focus is too narrow not

only with respect to the quantity of direct contacts but also its

analysis   of    the   totality   of   the    parties’   relationship   as   it

pertains to minimum contacts with West Virginia.             In other words,

the Court must consider the qualitative weight of the contacts and

the overall context of the contacts and the parties’ relationship.

Specifically, the Bank urges this Court to disregard any contacts

with anyone even if related to the agreements and relationship

made subject of the Complaint if that contact was not physically

present within the borders of West Virginia. As an initial matter,

the contacts with United’s agent in Morocco are contacts with

United by operation of law.             Granted, “[t]he general rule of

imputation of knowledge from agent to principal rests upon a legal

fiction    and     a    presumption.        The   fiction   is   that     when

the agent acts within the scope of the agency relationship, there

is an identity of interest between principal and agent.”                Martin

Marietta Corp. v. Gould, Inc., 70 F.3d 768, 773 (4th Cir. 1995)




                                       14
United Coals v. Attijariwafa Bank               Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


(applying Maryland agency law).             The legal fiction of agency

applies, nonetheless.

     There is nothing in the record before the Court indicating

United’s Moroccan-based agent acted outside the scope of his agency

in his dealings with the Bank.            “An agent in the restricted and

proper sense is a representative of his principal in business or

contractual relations with third persons ... .”           Syl. Pt. 2, Teter

v. Old Colony Co., 441 S.E.2d 728, 730 (W. Va. 1994).               As noted,

black letter law over a century in age mandates “”[n]otice to

an agent in   the   course    of    his    employment   in     relation    to    a

matter within the scope of          his     authority     is      notice        to

his principal,      whether        he communicates his         knowledge        to

his principal or not.”       Syl. Pt. 1, Buckeye Saw Mfg. Co., 64 S.E.

at 44.   To ignore the contacts with United’s Moroccan agent would

be to ignore the law – legal fiction or not.

     The five “direct” contacts with individuals located within

the State’s borders are also significant.           All of those contacts

were with United’s president Jeffrey Goldizen.           The communications

were not meaningless pleasantries or mass email communications

where Goldizen just happened to be on a mailing list.                       The

correspondence   all   dealt    with      substantive   issues    related       to

letters of credit being issued pursuant to the agreement(s) between

the parties – and necessary to United’s performance under the ONEEE


                                      15
United Coals v. Attijariwafa Bank                     Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


contracts, which the Bank knew was the sole reason for its business

with United.           The contacts also were related to the core of

Plaintiff’s claims – the Bank allegedly made promises which it

failed to fulfill damaging United.

     United’s status as a West Virginia corporation was not a

secret at the time the parties contemplated their relationship nor

during     its    business     interactions.          As   outlined,    the    Bank

communicated directly with United in West Virginia on multiple

occasions.       Those communications were in addition to, as the Bank

described      it,     United’s   agent     in   Morocco   conducting    “certain

business” on United’s behalf.              ECF No. 5 at 2 (citing ECF No. 1-1

at ¶75).     United describes it as “countless communications” with

Leon.    ECF No. 15 at 4 (citing ECF No. 15-1 at ¶14).                 As Leon was

United’s agent, a fact clearly communicated to the Bank in two

different letters and recognized by the Bank as Leon is included

on the “direct” communications with Goldizen, those communications

are with United, in West Virginia, by operation of law.

     United alleges the existence of at least one agreement, the

Account Agreement, as the basis of its breach of contract claim.

United   and     the    Bank   are   the    parties   to   that   agreement.   The

Agreement requires certain acts from United which, because it is

a West Virginia corporation with operations based in West Virginia,




                                           16
United Coals v. Attijariwafa Bank                     Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


necessitates that at least some aspects of contract performance

are required to be done in this jurisdiction.

       As noted, the Complaint outlines repeated promises from the

Bank to provide letters of credit to United so that it could

finance   and    perform     its     various    obligations            under    the   ONEE

contracts.      United clearly communicated its business interests in

Morocco to the Bank and did so in writing at least twice via

written   correspondence.          United,      according         to    the    Complaint,

advised the Bank of the need for the letters of credit and took

action in reliance on the Bank’s promises to provide that financing

and    acted   to   its   detriment     based        on    those       promises    (e.g.,

continuing to incur demurrage charges on its appointed vessel).

The Bank knew the stakes involved in United’s business dealings

and,   according     to   the   Complaint,      promised       to      assist.        These

promises and failure to fulfill those promises not only allegedly

negatively affected United but created a “substantial connection”

by the Bank with United and this forum.                   In fact, a single act can

form a “substantial connection” jurisdictional basis; however, as

United alleges, the Bank made multiple promises it failed to

satisfy. See Knisely v. National Better Living Ass’n, Inc., Docket

No. 3:14-CV-15, 2015 WL 1868819, at *9, (N.D.W. Va. April 23,

2015)(quoting       Burger   King,    471     U.S.   at     476    n.18));      see    also

Christian Science Board of Directors of First Church of Christ,


                                         17
United Coals v. Attijariwafa Bank              Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


Scientist, 259 F.3d 209 (4th Cir. 2001)(noting “jurisdiction is

proper where the defendant ... has created continuing obligations

between himself and residents of the forum.”)(internal quotations

and citation omitted)).

     Considering all of the factors outlined in Carefirst and

considering    United’s   “burden   is   not   ...   particularly   heavy,”

United has carried its burden to establish, with a prima facie

showing, that the Bank purposefully availed itself of the forum

jurisdiction such that, on this factor, this Court’s exercise of

jurisdiction is not constitutionally offensive.              Stand Energy

Corp., 2005 WL 1926679 at *2.

          2.     Conduct Directed Toward West Virginia

     This Court must also consider whether the claims at issue

arise out of conduct directed toward the State of West Virginia.

See Carefirst, 334 F.3d at 397.      United asserts two claims in its

Complaint – breach of contract and promissory estoppel.                See

generally Compl.    The Bank has highlighted how it did not direct

any attention of its own volition to the state of West Virginia.

Thus, it stands to reason that the only contact it had with this

forum is the relationship with United.               That relationship is

governed, United alleges, by agreements enforceable through a

breach of contract claim or, alternatively, the Bank’s alleged

conduct is actionable under a promissory estoppel theory.           Again,


                                    18
United Coals v. Attijariwafa Bank              Civil Action No. 1:19-CV-95

    MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


United’s status as a West Virginia-based company was not unknown

to the Bank.      United alleges it stood to profit significantly here

in West Virginia but for the Bank’s alleged breach of the parties’

agreement(s). 7     There is a direct link between the contact and

conduct the Bank engaged in vis-à-vis United and the state of West

Virginia.

             3.    Constitutional Reasonableness

        Lastly,   the   constitutional     reasonableness   of   personal

jurisdiction must be weighed.          See Carefirst, 334 F.3d at 397.

Here, the Court must ensure that litigating in this jurisdiction

is not “so gravely difficult and inconvenient” to place the Bank

at a “severe disadvantage in comparison to his opponent.”             CFA

Institute v. Institute of Chartered Financial Analysts of India,

551 F.3d 285, 296 (4th Cir. 2009).         The Fourth Circuit has noted

three factors – burden on the defendant, interest of West Virginia

as the forum state and the plaintiff’s interest in obtaining relief

– in conducting this analysis.       Id.


7 United makes a passing reference to the so-called “effects test”
outlined in Consulting Engineers Corp., 561 F.3d 273, as another
potential ground upon which personal jurisdiction could exist in
this case. The Court will not consider this test because, as the
Bank correctly notes, promissory estoppel claims sound in
contract, not tort.    See George v. Laboratory Corp. of America
Holdings, 522 F. Supp.2d 761, 765 (N.D.W. Va. 2007). The “effects
test” assesses if personal jurisdiction is appropriate in tort
actions.   See Consulting Engineers Corp., 562 F.3d at 280; see
also Carefirst, 334 F.3d at 398 n.7 (setting forth test factors).


                                    19
United Coals v. Attijariwafa Bank             Civil Action No. 1:19-CV-95

    MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


        In CFA Institute v. Institute of Chartered Financial Analysts

of India, the Fourth Circuit assessed these factors in finding

personal jurisdiction over the defendant satisfied Due Process

requirements.     In examining the burden on an India-based defendant

sued in the state of Virginia, the court noted the fact the

defendant was able to secure counsel rendering the burdens of

litigation “no more substantial than that encountered by other

entities that choose to transact business in Virginia.”           Id. at

296.     Like the defendant in CFA Institute, the Bank here has been

able to secure competent counsel admitted to practice in West

Virginia and before this Court.          Having secured competent and

capable counsel, the Bank is situated no worse than any other

entity based elsewhere that has sufficient contacts with West

Virginia.      Although the Bank correctly points to the potential

logistical issues associated with witnesses far-flung from West

Virginia, the modern world of communication and technology has

certainly lessened if not eliminated such obstacles. 8          The Bank

also appears to have sufficient resources to engage in commercial

litigation.     See ECF No. 15-2 at ¶11 and Ex. 3.      Its own website




8 As counsel and the Court endeavor to litigate and adjudicate
during the COVID-19 outbreak, the world in which lawyers toil for
depositions and the like has shrunk even more than before the
pandemic with the prevalence of Zoom, FaceTime, Skype and other
virtual discovery platforms.


                                    20
United Coals v. Attijariwafa Bank                   Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


notes it is the largest bank in Morocco with operations in twenty-

four other countries and the sixth largest asset total of any bank

in all of Africa.        As the Fourth Circuit stated, defendants are

“not shielded from liability” being “headquartered” in foreign

jurisdictions.     CFA Institute, 551 F.3d at 296.

     The nature of United and the Bank’s relationship also made

the possibility of litigation foreseeable.                 See id. (noting “the

inequity of being haled into a foreign forum is mitigated if it

was reasonably foreseeable that the defendant could be subject to

suit there.”).      Again, United made no secret that it was West

Virginia-based company and operated in the coal industry here.

United alleges the combined value of the ONEE contracts that

necessitated the parties’ relationship was combined in excess of

$26,000,000.      As the Bank spells out in its briefing, the ONEE

contracts    involved    complex      issues      with    multiple     parties    and

international     shipments      of   tons   of    coal.      According     to   the

Complaint, the Bank repeatedly promised United the letters of

credit it needed to perform under the ONEE contracts and which

were governed by the agreement(s) between United and the Bank.

However,    the   Bank   never    fulfilled       those    promises.      The    Bank

certainly stood to benefit from the relationship with a West

Virginia entity or it would never have agreed to open accounts for

United’s benefit or promised the letters of credit described in


                                        21
United Coals v. Attijariwafa Bank            Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


the Complaint.     That benefit was not the result of “random,

fortuitous or attenuated” contact with United.        See Burger King,

471 U.S. at 480 (citations omitted).        The burden on the Bank is

certainly manageable and not offensive to the Constitution.

     The Supreme Court has long recognized a State’s interest in

providing an appropriate forum for its citizens to litigate and

redress alleged injuries.      “A State generally has a ‘manifest

interest’             in providing its residents with                   a

convenient forum for redressing injuries inflicted           by out-of-

state actors.”    Burger King Corp., 471 U.S. at 473; see also

BeoCare Group, Inc. v. Morrisey, 124 F. Supp.3d 696, 706 (W.D.N.C.

2015) (“Additionally, each state has an interest in resolving the

grievances of its businesses ...).       This factor inures to United’s

benefit under the analysis.

     Finally, United has “a valid and substantial interest” in

litigating its rights here.     See CFA Institute, 551 F.3d at 297.

United has been incorporated as a West Virginia corporation since

1979.   See West Virginia Secretary of State Business Organization

Database,

http://apps.sos.wv.gov/business/corporations/organization.aspx?o

rg=103882.   It seeks relief for the alleged breach of contract and

other claims against the Bank which, as alleged in the Complaint,




                                    22
United Coals v. Attijariwafa Bank                 Civil Action No. 1:19-CV-95

    MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


skewered a business endeavor worth in excess of $26,000,000.

United has a clear interest in obtaining relief. 9

        Based on the Court’s analysis of all the required factors,

the Bank’s contacts and relationship with United satisfy both the

West Virginia long-arm statute as well as the Due Process Clause.

The exercise of jurisdiction here is constitutionally reasonable.

Thus,    the    Bank’s   motion   must   be   denied   with   respect   to   the

jurisdictional challenge.

        C.     Forum Selection Clause

        The Bank also argues United’s Complaint should be dismissed

based on a purported forum selection clause.              The Bank contends

that clause is mandatory.          The Fourth Circuit has provided the

following guidance on forum selection clauses:

               As a general matter, courts enforce forum
               selection   clauses   unless   it   would  be
               unreasonable to do so. See M/S Bremen v.
               Zapata Off-Shore Co., 407 U.S. 1, 15 (1972).
               This presumption of enforceability, however,
               only applies if the forum selection clause is
               mandatory   rather   than    permissive.  See
               Albemarle Corp. v. AstraZeneca UK Ltd., 628
               F.3d 643, 650–51 (4th Cir. 2010). A mandatory
               clause requires litigation to occur in a
               specified forum; a permissive clause permits
               litigation to occur in a specified forum but

9 United also makes allegations against not only the Moroccan
commercial courts but also the government of Morocco. ECF No. 15
at 19-20. This Court need not consider those allegations given
its finding that United has a separate interest in obtaining relief
in this jurisdiction and, therefore, this Court makes no findings
whatsoever related to these accusations.


                                         23
United Coals v. Attijariwafa Bank            Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


            does not bar litigation elsewhere. Id. A
            permissive forum selection clause does not
            justify dismissal on the grounds that the
            plaintiff filed suit in a forum other than the
            one specified in the clause. See, e.g., Weber
            v. PACT XPP Techs., AG, 811 F.3d 758, 768 (5th
            Cir. 2016).

BAE Sys. Tech. Sol. & Servs., Inc. v. Republic of Korea’s Def.

Acquisition Program Admin., 884 F.3d 463, 470 (4th Cir. 2018).

     Unless a forum selection clause contains “specific language

of exclusion,” the Court should find it to be permissive and

conferring jurisdiction in one forum, rather than excluding other

jurisdiction.   Id.   (citing   Albemarle   Corp.,   628   F.3d   at   651)

(internal citations omitted).       Forum selection clauses should not

be found to be mandatory unless they describe a particular forum

as the “sole” or “only” or “exclusive” forum. Id. at 472.

     The Clause at issue here reads:

            The Parties agree that all disputes concerning
            interpretation and implementation of this
            Agreement shall fall under the jurisdiction of
            the Casablanca Commercial Court. In the event
            the parties enter into other contracts such as
            a loan or security contract which contains
            different clauses concerning jurisdiction,
            the parties expressly agree to give priority
            to the jurisdiction provisions of these
            contracts.

ECF No. 5 at Exs. A and B.      The plain terms of this provision do

not purport to exclude any particular jurisdiction, including West

Virginia.    The provision likewise does not indicate an agreement



                                    24
United Coals v. Attijariwafa Bank                 Civil Action No. 1:19-CV-95

 MEMORANDUM OPINION DENYING DEFENDANT’S MOTION TO DISMISS [ECF NO. 4]


that the Casablanca Commercial Court is the “sole”, “only” or

“exclusive”    jurisdiction      for    disputes     between    the    parties.

Instead, it conveys jurisdiction there but does not limit a party’s

right   to   litigate    elsewhere     under   the   clear   holding   of   BAE.

Defendant’s motion with respect to the forum selection clause is

denied.

                                V.     CONCLUSION

     Therefore,    for    the   reasons     set   forth   above,   Defendant’s

Motion to Dismiss is DENIED as ordered in this Court’s March 30,

2020 Order [ECF No. 32].

     The Clerk is directed to forward this Memorandum Opinion to

all counsel of record.

     It is so ORDERED.

     DATE:    April 14, 2020



                                     /s/ Thomas S. Kleeh
                                     UNITED STATES DISTRICT COURT JUDGE




                                       25
